Case 1:18-cv-13822-NLH-AMD Document 10 Filed 04/21/20 Page 1 of 2 PageID: 208



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    LYDIA DEJESUS,
                                           1:18-cv-13822-NLH-AMD
                   Plaintiff,
                                           ORDER
          v.

    KIDS ACADEMY, INC.,
    doing business as
    KIDACADEMY LEARNING CENTER,
    and GOLDBIL INVESTMENT CORP.,
    doing business as
    KIDACADEMY LEARNING CENTER,

                   Defendants.


      For the reasons expressed in the Court’s Opinion filed
today,
      IT IS on this      21st     day of     April    , 2020
      ORDERED that Plaintiff’s MOTION for Default Judgment [7]

be, and the same hereby is, GRANTED IN PART:

      (1) Plaintiff is entitled to judgment in her favor as to

Defendants’ liability for their violations of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. (Count

One), the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 621, et seq. (Count Two), the Family and Medical Leave

Act of 1993 (“FMLA”), 29 U.S.C. § 2601, et seq., and New Jersey

Law Against Discrimination (“NJLAD”), N.J.S.A. 10:5-1, et seq.;

      (2) Plaintiff is entitled to damages as follows:
Case 1:18-cv-13822-NLH-AMD Document 10 Filed 04/21/20 Page 2 of 2 PageID: 209



            •   Count One - ADA:    front pay, back pay, compensatory

                damages, attorney’s fees and costs

            •   Count Two - ADEA: front pay, back pay, attorney’s

                fees and costs

            •   Count Three - FMLA: front pay, back pay, liquidated

                damages, attorney’s fees and costs

            •   Count Four - NJLAD: front pay, back pay,

                compensatory damages, attorney’s fees and costs

            •   The Court reserves decision as to Plaintiff’s

                request for damages that are punitive in nature;

and it is further

      ORDERED that within 15 days, Plaintiff shall file a

supplemental submission to quantify the amount of damages and

attorney’s fees and costs, as well as support her request for

punitive damages, as directed in the Court’s Opinion.



                                            s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
